            Case 1:21-cv-02008-ER Document 38 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DM VERO LLC operating as “VERO,” JUDE
DENNIS MAROVIC, and MARKO MATIC,
                                Plaintiffs,
                                                                        ORDER
                      – against –
                                                                    21 Civ. 2008 (ER)
BENJAMIN OHEBSHALOM, SKY
MANAGEMENT, ALLIANCE 77, LLC., and
JOHN DOES 1-5,
                   Defendants.


Ramos, D.J.:

         The Court having been advised that all claims asserted herein have been settled, it is

ORDERED, that the above-entitled action be and hereby is discontinued, without costs to either

party, subject to reopening should the settlement not be consummated within forty-five (45)

days of the date hereof.

         Any application to reopen must be filed within forty-five (45) days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, the parties are

advised that if they wish the Court to retain jurisdiction in this matter for purposes of enforcing

any settlement agreement, they must submit the settlement agreement to the Court within the

next forty-five (45) days with a request that the agreement be “so ordered” by the Court.


         SO ORDERED.


Dated:    August 13, 2021
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
